Citation Nr: 0429890	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  96-43 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for status postoperative 
repair of dislocation of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  


FINDING OF FACT

The veteran's status postoperative repair of dislocation of 
the left shoulder (left shoulder disability) is shown to be 
manifested by daily flare-ups with pain causing limitation of 
motion and functional impairment.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating for 
the veteran's service-connected left shoulder disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5203 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 1996 statement of the case and 
supplemental statements of the case issued in February 1997, 
June 1997, October 1997, and August 2003, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In May and September 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the April 
1996 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until May and September 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in May and 
September 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in May and September 2003 
was not given prior to the April 1996 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the May 2003 notice was provided, the case 
was readjudicated and the August 2003 supplemental statement 
of the case was provided to the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the August 2004 personal hearing; private 
treatment records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran's left shoulder disorder is currently evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5203.  He contends that his left 
shoulder is more disabling than currently evaluated and has 
appealed for an increased rating.  

Under the provisions of Diagnostic Code 5203, a 20 percent 
disability rating is assigned for nonunion of the minor or 
major clavicle or scapula with loose movement or dislocation 
of the clavicle or scapula.  That is the highest schedular 
rating available under that code.  See 38 C.F.R. § 4.71a 
(2003). 

Additional diagnostic codes that may be applicable in the 
present case include Diagnostic Code 5200 (ankylosis 
scapulohumeral articulation), Diagnostic Code 5201 
(limitation of motion of the arm), and Diagnostic Code 5202 
(impairment of the humerus).  Id. 

As an initial matter, the Board notes that the evidence 
indicates that the veteran is right-handed and that his left 
arm is therefore considered the minor extremity.  

VA examination reports dated April 1996 to April 1998 
document the veteran's complaints of left shoulder pain.  He 
reported pain, instability, and intermittent subluxation of 
the left shoulder with additional numbness of the left hand.  
On examination, the veteran's left shoulder showed no 
evidence of any rubor, swelling, or effusion, though there 
was some evidence infraspinatus atrophy.  Range of motion 
testing revealed forward flexion varying from 70 to 120 
degrees, internal rotation from 60 to 80 degrees, external 
rotation from 50 to 80 degrees, and abduction from 80 to 110 
degrees.  Sulcus and Neer signs were negative, and 
apprehension sign was weakly positive in both directions.  
The neurovascular status of the left upper extremity was 
within normal limits except for positive Phalen sign at 30 
seconds.  The veteran was ultimately diagnosed with status 
post left shoulder dislocation, status post surgical repair 
for recurrent instability, and carpal tunnel syndrome on the 
left side, by history.  

At his November 1996 personal hearing, the veteran reported 
that his left shoulder was constantly sagging and that it 
caused left hand numbness.  He indicated that the numbness 
interfered with his job as an X-ray technician.  The veteran 
asserted that he was able to work despite his left shoulder 
but that by the end of the day he was in pain. 

In April 1998, the veteran stated that he had multiple 
episodes of subluxation with recurrent dislocations.  He 
indicated that the pain had increased in frequency and 
severity, and that he was unable to lift objects weighing 
more than 20 pounds.  He again reported numbness and tingling 
in the left hand.  An examination revealed no gross muscle 
atrophy or joint swelling of the left thumb or fingers.  He 
exhibited active range of motion and muscle strength of the 
left hand and was able to make a complete fist.  He also had 
no difficulty opposing the thumb and little finger.  Left 
shoulder range of motion revealed flexion to 145 degrees, 
abduction to 125 degrees, extension to 30 degrees, adduction 
to 30 degrees, external rotation to 70 degrees, internal 
rotation to 90 degrees.  He exhibited no gross muscle atrophy 
of the left deltoid, biceps, or triceps, and muscle strength 
was 4/5 (limited secondary to pain).  Mild subluxation of the 
left glenohumeral joint by stress test.  The veteran was 
diagnosed with chronic instability of the left shoulder with 
chronic pain. 

At a separate April 1998 VA examination, the veteran denied 
bowel or bladder symptoms, neck pain, or spasticity.  On 
examination, the veteran's left shoulder motor testing was 5-
/5 due to pain.  Light touch, vibration, and joint position 
sense were normal, and coordination was normal to fine finger 
movement and reflexes were +1.  The veteran's left shoulder 
was locally tender on palpation.  The examiner stated that 
his examination was suggestive of localized left shoulder 
etiology most probably due to the chronic subluxation and 
rotator cuff problems.  He indicated that the examination was 
not suggestive of any involvement of peripheral nerve along 
the rotator cuff or secondary involvement of the nerve and 
spinal cords or vertebral column levels.  The diagnosis was 
left rotator cuff disease secondary to shoulder subluxation. 

At his May 2003 VA examination, the veteran's left shoulder 
motor testing was 5/5, proximal as well as distal, and he 
exhibited no muscle atrophy.  Sensory examination findings 
were described as intact to light touch and vibration.  
Following testing, the examiner stated that the examination 
was "nonfocal."  He indicated that a nerve conduction study 
may be needed to establish the diagnosis of any nerve root 
lesion or nerve compression throughout the course of the 
nerves, though no other work-up was suggested.  In a June 
2003 notation, the chief of neurology at VA Medical Center 
Northport stated that he had reviewed the May 2003 VA 
examination report and determined that the examination was 
nonfocal, a term synonymous with a normal neurological 
examination.  In view of that, he indicated that it was not 
necessary to perform any additional neurologic testing.  

A separate May 2003 VA examination report noted that the 
veteran dislocated his left shoulder 1 to 2 times per month 
and that the pain and dislocation limited his performance as 
an X-ray technician.  He stated that his current left 
shoulder condition limited him professionally as his job 
required lifting, pushing, pulling, and the use of both arms 
to position patients.  On examination, the veteran had 
tenderness and weakness of the anterior and posterior aspect 
of the shoulder and deltoid region.  He also exhibited 
considerable guarding and was apprehensive about a possible 
dislocation.  Range of motion revealed forward flexion to 80 
degrees with pain at 70 degrees.  Extension was to 20 
degrees, abduction to 85 degrees, external rotation to 85 
degrees, internal rotation to 80 degrees.  An X-ray of left 
shoulder was unremarkable.  Ultimately, the veteran described 
fatigability and lack of endurance secondary to the pain and 
instability of his left shoulder.  He also stated that he 
experienced daily flare-ups with pain that was precipitated 
by lifting, pushing, pulling the wrong way, or sudden 
turning.  The examiner estimated that the veteran had 
approximately 30 to 40 percent of additional limitation of 
motion or functional impairment during a flare-up.  

At his August 2004 personal hearing, the veteran testified 
that his left shoulder interfered a "great deal" with his 
work.  He indicated that the shoulder dislocated 
approximately 4 to 6 times per month.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent 
disability rating, but nothing higher, for the veteran's left 
shoulder disability.  

The Board is of the opinion that the veteran's left shoulder 
disability is more severe than currently evaluated.  At the 
outset, the Board observes that the veteran's disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
which sets forth the rating criteria for impairment of the 
clavicle and scapula.  Under that code, the veteran is 
currently evaluated as 20 percent disabling, the highest 
rating afforded under those provisions.  As such, the Board 
will evaluate the veteran's disability by analogy to 
Diagnostic Code 5201, limitation of motion of the arm.  While 
the veteran's left shoulder does not exhibit limitation of 
motion to 25 degrees from the side, as required for a 30 
percent disability rating under Diagnostic Code 5201, the 
code does represent, in the Board's judgment, a closely 
related functional impairment of the veteran's shoulder.  

The recent VA examination reports dated in May 2003 
demonstrate that the veteran dislocates his left shoulder 1 
to 2 times per month that limits his performance at his job.  
At his personal hearing in 2004, the veteran indicated that 
his shoulder dislocated 4 to 6 times per month.  In addition, 
in May 2003, it was noted that the veteran experienced 
"daily" flare-ups of left shoulder pain that were 
precipitated by lifting, pushing, pulling the wrong way, or 
sudden turning.  In the examination report, the examiner 
estimated that the veteran had approximately 30 to 40 percent 
of additional limitation of motion or functional impairment 
during a flare-up.  The Board is of the opinion that a 30 
percent evaluation for the veteran's left shoulder disability 
is therefore most appropriate given that there is significant 
limitation of motion or functional impairment on a daily 
basis that is related to his left shoulder disability.  The 
Board believes that this evaluation encompasses the pain, 
fatigability, incoordination, pain on movement, weakness and 
instability the veteran experiences in his left shoulder.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board would also observe that while a 30 percent 
disability rating is appropriate for the veteran's left 
shoulder disability, a rating in excess of 30 percent is not 
for application at this time.  A 40 percent disability 
evaluation is not warranted for the veteran's left shoulder 
disability as there is no objective medical evidence of 
record that the veteran has fibrous union of the humerus or 
unfavorable ankylosis of scapulohumeral articulation with 
abduction limited to 25 degrees from the side.  

In summary, with application of the benefit-of-the-doubt 
doctrine in the veteran's favor, the Board finds that a 30 
percent rating for the veteran's service-connected left 
shoulder disability is warranted.  The veteran's claim is 
accordingly granted.  


ORDER

A 30 percent evaluation for status postoperative repair of 
dislocation of the left shoulder is granted, subject to the 
provisions governing payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



